Appeal by the employer and its insurance carrier from an award granting compensation to the claimant for disability. The claimant was a cook who worked and lived in her employer’s home. While preparing breakfast and in apparent good health, she fell and injured herself. She could not tell definitely what caused her to fall but testified that she probably turned around too quickly. There is a presumption that the claim comes within the provisions of the statute. (Workmen’s Compensation Law, § 21.) The fact that the claimant could not explain the exact cause of her fall does not, standing alone, overcome the presumption. (Matter of Hoffman v. New York Central R. R. Co., 290 N. Y. 277; Matter of Wilson v. British Information Center, 275 App. Div. 1012, motion for leave to appeal denied 300 N. Y. 764; Matter of Hoye v. City of New York, 268 App. Div. 944.) Consequently, the finding of the board that the fall constituted an industrial accident is final (Workmen’s Compensation Law, § 20). Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.